

Share Transfer Agreement SCMP


between


Reederei Hartmann GmbH & Co. KG
Leer / Germany


(hereinafter referred to as “Hartmann”)


and


Suresh Capital Maritime Partners Germany GmbH
Leer / Germany


(hereinafter referred to as “SCMP”)


WHEREAS


(A)
Hartmann and SCMP are the sole limited partners of the following limited
partnerships:



 
ATL Offshore GmbH and Co. MS “Juist” KG

ATL Offshore GmbH and Co. MS “Norderney” KG
ATL Offshore GmbH and Co. “Isle of Baltrum” KG
ATL Offshore GmbH and Co. “Isle of Langeoog” KG
ATL Offshore GmbH and Co. “Isle of Amrum” KG
ATL Offshore GmbH and Co. “Isle of Sylt” KG
ATL Offshore GmbH and Co. “Isle of Wangerooge” KG
ATL Offshore GmbH and Co. “Isle of Neuwerk” KG
ATL Offshore GmbH and Co. “Isle of Usedom” KG


(hereinafter together referred to as the “SPVs” and individually as “SPV” or as
“SPV Juist”; “SPV Norderney”, “SPV Baltrum”, SPV “Langeoog”, “SPV Amrum”, “SPV
Sylt”, “SPV Wangerooge”, “SPV Neuwerk” and “SPV Usedom”; and


Share_Transfer_Agreement_SCMP
 
 

--------------------------------------------------------------------------------

 


2



(B)
the amount of liability coverage agreed in the partnership agreements for each
of SPV Juist, SPV Norderney, SPV Baltrum, SPV Langeoog is € 12,000,000.00 (Euros
twelve million) (hereinafter referred to as the “Agreed Equity A”); and



(C)
the amount of liability coverage agreed in the partnership agreements for each
of SPV Amrum, SPV Sylt, SPV Wangerooge and SPV Neuwerk is € 13,500,000.00 (Euros
thirteen million five hundred thousand) (hereinafter referred to as the “Agreed
Equity B”); and



(D)
the amount of liability coverage agreed in the partnership agreement of SPV
Usedom is € 38,000,000.00 (Euros thirty eight million) (hereinafter referred to
as the “Agreed Equity C” and together with the Agreed Equity A and Agreed Equity
B referred to as the “Agreed Equity”); and



(E)
Hartmann agreed to contribute a liability coverage as a limited partner in the
amount of 25 % (twenty five per cent) of the Agreed Equity (hereinafter referred
to as the “Hartmann Share”), i.e. € 3,000,000 in the case of Agreed Equity A, €
3,375,000 in the case of Agreed Equity B and € 9,500,000 in the case of Agreed
Equity C; and



(F)
SCMP agreed to contribute a liability coverage as a limited partner in the
amount of 75 % (seventy five per cent) of the Agreed Equity (hereinafter
referred to as the “SCMP Share”); i.e € 9,000,000 in the case of Agreed Equity
A, € 10,125,000 in the case of Agreed Equity B and € 28,500,000 in the case of
Agreed Equity C; and



(G)
the SPVs are incorporated under the Laws of the Federal Republic of Germany
having their registered office at Neue Straße 24, 26789 Leer, Germany and are
represented by their personally liable partner ATL Offshore GmbH (hereinafter
referred to as “ATL”); and



(H)
ATL has negotiated and obtained one loan (hereinafter referred to as the “Loan”)
for and on behalf of the SPVs and three further limited partnerships represented
by ATL named ATL Offshore GmbH and Co. “Isle of Fehmarn” KG, ATL Offshore GmbH
and Co. “Isle of Mellum” KG and ATL Offshore GmbH and Co. “Isle of Memmert” KG
(hereinafter referred to as the “SCMP I-B SPVs”) from Norddeutsche Landesbank
Girozentrale (hereinafter referred to as “NordLB”) under a Loan Agreement dated
19th December, 2008 (hereinafter referred to as the “Loan Agreement”) in order
to finance the acquisition of in total twelve anchor handling tug supply vessels
presently built by Fincantieri Shipyard, Italy (hereinafter referred to as the
“Vessels” or individually as the “Vessel”) one for each SPV and each of the SCMP
I-B SPVs ; and



 
 

--------------------------------------------------------------------------------

 


3



(H)
one condition under the Loan Agreement is that SCMP has paid € 37,950,000 as
equity in total to the SPVs directly or indirectly through a trustee and the
full amount of such equity is at the free and undisturbed disposal of the
relevant SPV and payment of additional equity in the amount of € 40,970,000 is
secured by a guarantee acceptable to NordLB before drawdown of any tranche of
the Loan; and



(I)
Hartmann agreed to provide a corporate guarantee in the amount of €
40,700,000.00 (Euros forty million seven hundred thousand) (hereinafter referred
to as the “Corporate Guarantee”) in favor of NordLB as security of the payment
of the SCMP Share into each SPV’s bank account; and



(J)
the parties whish to agree in this Agreement the procedure upon which Hartmann
may increase its limited share in the SPVs if the Corporate Guarantee is either
partly or totally drawn.





 
NOW THEREFORE and in consideration of the foregoing recitations, the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:


1.
SCMP Share

1.1
SCMP undertakes to collect funds as equity for the SPVs from its customers. SCMP
shall use these funds exclusively for the capitalization of the SPVs up to the
amount of the SCMP Share. SCMP will provide Hartmann with a monthly written
report about the status of the collected payments credited as SCMP Share.


 
1.2
Hartmann acknowledges that such funds are made available by SCMP as SCMP Share
by means of loans granted to SCMP (hereinafter referred to the “SCMP Equity
Loans”) against a cash collateral deposited with the respective bank granting
the loans (hereinafter referred to as the “SCMP Equity Finance Bank”). In order
to secure that the funds collected are solely used for the capitalization of the
SPVs via the SCMP Equity Loans, the funds collected shall be credited to an
escrow account of the lawyers Ahlers & Vogel in Hamburg (hereinafter referred to
as the “Escrow Account”). Ahlers & Vogel is hereby irrevocably instructed to
release amounts from the escrow account, provided sufficient cover is on the
account, either



 
 

--------------------------------------------------------------------------------

 
 
4

 

  (a) upon receipt of a drawdown note under the SCMP Equity Loans identifying
theamount to be remitted as cash collateral, the bank account to which the
amount shallbe transferred and the acknowledgement of the SCMP Equity Finance
Bank that upon receipt of the amount a corresponding amount under the SCMP
Equity Loans is remitted to the individual SPV as SCMP Share, or
 
(b) upon receipt of joint written instructions of SCMP and Hartmann including
theamount and the bank account to which the funds shall be remitted.



1.3
Hartmann acknowledges SCMP has accrued interest on equity advanced to each SPV
which is due and payable at delivery of each vessel.



1.4
ATL is responsible for conducting the business of each SPV according to the
principles of a reasonable businessman which includes the calling in of the
Agreed Equity when necessary for the operation of the SPVs.  The parties hereto
confirm that if ATL deems it necessary to call in Agreed Equity for the
operation of the SPVs then at the latest ninety days after delivery of the
Vessel by the shipyard to SPV Juist and SPV Norderney and upon delivery of a
Vessel by the shipyard to SPV Baltrum, SPV Langeoog, SPV Amrum, SPV Sylt, SPV
Wangerooge, SPV Neuwerk, and SPV Usedom, the SCMP Share shall be paid into the
bank account of the respective SPVs (hereinafter referred to as the “SCMP Equity
Payment Date”).



 

 
2.
Corporate Guarantee fee

 
SCMP shall pay Hartmann for the provision of the Corporate Guarantee a fee of
two per cent (2,0 %) per annum of the average guaranteed amount in each month of
a year. The average guaranteed amount is calculated as follows:

 
the amount outstanding at the 1st day of the month plus the amount outstanding
at the last day of that month divided by two.

 
The fee is due for payment at the first day of the following month.

 
Any costs and expenses incurred by Hartmann in connection with the provision of
this Corporate Guarantee shall be borne by SCMP.

 

 
3.
Distribution of Profits or Dividends and Payment of Interest

3.1
SCMP hereby accepts that although dividends may be declared and paid to SCMP as
a limited partner of the SPVs, SCMP shall use such funds received exclusively to
fund any remaining unfunded SCMP Share to achieve full share capitalization of
the SPVs until payment of the SCMP Share in all SPVs is effected by payment of
funds either by SCMP or by Hartmann according to this Agreement.



 
 

--------------------------------------------------------------------------------

 


5



 
SCMP hereby accepts that although accrued interest on equity paid in advance of
delivery of the respective Vessel shall be paid to SCMP as a limited partner of
the SPVs at delivery of a Vessel, SCMP shall use such funds received exclusively
to repay outstanding loans related to the SPVs at the SCMP Equity Finance Bank.


 
3.2
Ten (10) calendar days prior to the SCMP Equity Payment Date, ATL will establish
an account for all SPVs in which ATL will propose a distribution of dividends or
other distributions of revenue or capital nature to the limited partners taking
however into consideration a liquidity reserve for the SPVs covering the payment
obligations of the SPVs under the Loan Agreement and for the operational
expenses of the respective Vessel for a period that satisfies the covenants of
the Loan Agreement or longer if deemed prudent by ATL in conducting the business
of the SPVs as a reasonable businessman.  Hartmann and SCMP hereby agree in
advance to the distribution assessed by ATL under the condition that the payment
due to SCMP is effected to the next SPV whose Vessel is to be delivered and
where the SCMP Share has not been fully funded. In case of an excess of such a
distribution of dividends such excess shall be used in the same order and
procedure for the remaining SPVs whose SCMP Share is not fully funded at that
time.


 
4.
Transfer of Limited Shares

4.1
Should SCMP not have paid the SCMP Share until the SCMP Equity Payment Date as
defined in Clause 1.4 hereof either by funds collected or by distribution of
dividends as described in Clause 3 hereof or by distribution of accrued interest
as described in Clause 1.3 hereof, the outstanding balance of the SCMP Share of
the specific SPV whose Vessel is delivered is paid by Hartmann to the account of
the specific SPV with NordLB up to the total maximum amount of the Corporate
Guarantee at the first banking day following the SCMP Equity Payment Date.
Corresponding to that payment SCMP hereby irrevocably assigns the SCMP Share in
the specific SPV at their nominal value to Hartmann up to the amount actually
paid by Hartmann (hereinafter referred to the “Transferred SCMP Shares”).
Hartmann accepts this assignment.


 
4.2
In any event Hartmann shall not own more than fifty per cent (50 %) of the
Agreed Equity in each SPV, i.e. € 6,000,000.00 (Euros six million) in the case
of Agreed Equity A, € 6,750,000.00 (Euros six million seven hundred fifty
thousand) in the case of Agreed Equity B and € 17,500,000.00 (Euros seventeen
million five hundred thousand) in the case of Agreed Equity C (hereinafter
together referred to as the “Share Threshold”). Accordingly Hartmann can only
increase the Hartmann Share in each SPV by twenty five per cent (25 %) of the
Agreed Equity by means of SCMP Shares (hereinafter referred to as the “Available
Scope of Shares”).



 
 

--------------------------------------------------------------------------------

 


6



4.3
In case the amount outstanding of the SCMP Share in any SPV exceeds the Share
Threshold, only shares up to the Available Scope of Shares in that SPV are
transferred to Hartmann. For the payment in excess of the Share Threshold
(hereinafter the “Excess Payment”), limited shares in all other SPVs are
transferred to Hartmann at nominal value pari passu, provided the Share
Threshold in these other SPVs is not exceeded.


 
4.4
In order to allocate the amount of limited shares which are transferred by SCMP
to Hartmann at the SCMP Equity Payment Date, ATL shall establish an account at
the SCMP Equity Payment Date in which for each SPV

 
(a) the outstanding amount of the SCMP Share is ascertained,

 
(b) the amount of Excess Payment is recorded.

 
Upon such account being established, the total amount of Excess Payment is
allocated pari passu to the SPVs (hereinafter referred to as the “Excess Payment
Share”) up to the Share Threshold. If the Excess Payment Share allocated to a
SPV would exceed the Share Threshold of that SPV (hereinafter referred to as the
“Second Excess Payment”), the Second Excess Payment shall be allocated to the
SPVs remaining up to their Share Threshold (hereinafter referred to as the
“Second Excess Payment Share”). This allocation procedure shall continue until
Hartmann has received limited shares in the SPV at nominal value for its payment
of the outstanding amount of the SCMP Share. The aforesaid procedure shall apply
no matter whether a SPV took delivery of its respective Vessel or is waiting for
delivery of its Vessel by Fincantieri Shipyard.

 
The status of capitalization of the SPVs with the Agreed Equity as of the date
of this Agreement can be derived from the chart of equity payments attached
hereto as Exhibit A.


 
4.5
SCMP warrants that until elapse of the SCMP Equity Payment Date the rights
deriving from its participation as limited partner in the SPVs are not attached,
pledged of in any other way encumbered or assigned.


 
4.6
Hartmann intends its direct entry of the Transferred SCMP Shares in the
corporate register and undertakes to submit all necessary documents in relation
thereto. SCMP hereby irrevocably declares its consent to the transfer according
to this Agreement and irrevocably instructs Dr. Jan-Erik Pötschke in its
capacity as lawyer of Ahlers & Vogel in Hamburg or any other lawyer of Ahlers &
Vogel having power of representation, to make the necessary declarations to the
corporate register under the existing notarized Commercial Register Power of
Attorney forthwith in order to record the Transferred SCMP Shares in Hartmann’s
name as ascertained by ATL according to this Agreement.



 
 

--------------------------------------------------------------------------------

 


7



4.7
The parties hereto agree that the Transferred SCMP Shares and the thereto
connected rights and obligations are transferred in rem at the date of entry
into the records of the corporate register. The economical transfer of the
Transferred SCMP Shares is effected with effect from the day on which payment is
made by Hartmann to the SPV accounts with NordLB. From this day until the
recording of Transferred SCMP Shares in the corporate register SCMP shall hold
the Transferred SCMP Shares as trustee for and on behalf of Hartmann as trustor.


 
4.8
ATL hereby consents to the transfer of SCMP Shares to Hartmann according to this
Agreement.



 

 
5.
Miscellaneous.

5.1
All changes of this Agreement have to be made in writing in such a form that
written form on the same document is a condition of validity; this applies also
to an agreement changing the written form requirement.


 
5.2
Should any of the provisions of this Agreement be or become invalid, the
validity of the rest of the Agreement shall not be affected. The parties agree
to substitute the invalid provision by a valid provision which covers the
contents of the invalid provision in the best legal and economic way.


 
5.3
The costs and expenses of the required declarations to the corporate register
are borne by the respective SPV. Any further costs and expenses of the parties
shall be borne by SCMP.


 
5.4
This Agreement shall rank pari passu to other instruments granted in favour of
Hartmann securing the outstanding indebtedness under the Corporate Guarantee.


 
5.5
This Agreement is governed and construed in accordance with German law. All
disputes arising out of or in connection with this Agreement or concerning its
validity shall be finally settled by arbitration in accordance with the
Arbitration Rules of the German Maritime Arbitration Association
(GMAA-Arbitration) in Hamburg.



 
 

--------------------------------------------------------------------------------

 


8

 
SIGNED BY:

/S/                                                          
/S/                                                       
Reederei Hartmann GmbH & Co. KG
Name: Dr. Niels Hartmann
Title: Managing Director
 
Suresh Capital Maritime Partners
Germany GmbH
Name: Siva Suresh
Title: Managing Director
/S/                                                              
/S/                                                         
ATL Offshore GmbH for and on behalf
of the SPVs
Name: Dr. Niels Hartmann
Title: Managing Director
Acknowledged by
Ahlers & Vogel
Dr. Jan-Erik Pötschke
Schaarsteinwegsbrücke 2; 20459 Hamburg



 
 

--------------------------------------------------------------------------------

 
 
ADDENDUM NO. I
 
to
Share Transfer Agreement SCMP
signed in February 2009
between


Reederei Hartmann GmbH & Co. KG
Leer I Germany




(hereinafter referred to as "Hartmann")






and




Suresh Capital Maritime Partners Germany GmbH
Leer I Germany




(hereinafter referred to as "SCMP")




WHEREAS






(A) Hartmann and SCMP are the sole limited partners of the following limited
partnerships:
ATL Offshore GmbH and Co. MS "Juist" KG
ATL Offshore GmbH and Co. MS "Norderney" KG
ATL Offshore GmbH and Co. "Isle of Baltrum" KG
ATL Offshore GmbH and Co. "Isle of Langeoog" KG
ATL Offshore GmbH and Co. "Isle of Amrum" KG
ATL Offshore GmbH and Co. "Isle of Sylt" KG
ATL Offshore GmbH and Co. "Isle of Wangerooge" KG
ATL Offshore GmbH and Co. "Isle of Neuwerk" KG
ATL shore GmbH and Co. "Isle of Usedom" KG
(hereinafter together referred to as the "SPVs" and individually as "SPV" or as
"SPV Juist"; "SPV Norderney", "SPV Baltrum", SPV "Langeoog", "SPV Amrum", "SPV
Sylt", "SPV Wangrooge", "SPV Neuwerk" and "SPV Usedom"; and
 
(B)
Hartmann agreed to assign a limited partner share in each SPV in the amount of
EUR 10,000 (in words: Euro ten thousand) to UOS United Offshore Support GmbH &
Co. KG (hereinafter referred to as "UOS") and a further limited partner share in
each SPV in the same amount to Hartmann Offshore GmbH (hereinafter referred to
as "Hartmann Off­shore"); and

 
(C)
Hartmann agreed to a purchase option in favor of each UOS and Hartmann Offshore
by which a further part up to the amount of EUR 170,000 (in words Euro one
hundred seventy thousand) of its limited partner share can be purchased after
delivery of the respective vessel to each respective SPV; and



Share_Transfer_Agreement_SCMP
 
 

--------------------------------------------------------------------------------

 
 
2

 
(D)
the parties whish to agree in this Addendum No.1 the amendments to the Share
Transfer Agreement in view of the new limited partners UOS and Hartmann
Offshore.

 
NOW THEREFORE and in consideration of the foregoing recitations, the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:
 
1.
The Hartmann liability coverage as a limited partner in each of the following
SPVs is re­duced by in total € 20,000 (in words Euro twenty thousand).

 
 
2.
The assignment of limited shares in the SPVs by SCMP to Hartmann agreed in
Article 4 of the Share Transfer Agreement shall remain unaffected by the
reduction of Hartmann's limited partner share.

 
 
3.
For the purpose of reaching the Share Threshold agreed in Article 4.2 of the
Share Transfer Agreement all limited partner shares of UOS and Hartmann Offshore
including those acquired late under the purchase option referred to in recital
(C) above are consid­ered to be Hartmann limited partner shares.

 
 
4. UOS and Hartmann hereby consent to the assignment of limited shares from SCMP
to Hartmann as agreed in the Share Transfer Agreement and waive their right of
pre­emption granted to them in the partnership agreement of each SPV.

 
 
5.
UOS and Hartmann Offshore hereby acknowledge the contents of the Share Transfer
Agreement and shall not undertake any action whatsoever which could affect the
validity and enforcement of the Share Transfer Agreement.

 
6.      All other terms and conditions of the Share Transfer Agreement shall
remain unaffected.
 
 
 


Addendum No I Share Transfer Agreement 20090513


 
 

--------------------------------------------------------------------------------

 
 
3

 
Place:      Rapazzo                
Date:   20     May 2009









           /s/
 
           /s/
Reederei Hartmann GmbH & Co. KG
Name: Dr. Niels Hartmann
Title: Managing Director
 
 
Suresh Capital Maritime Partners
Germany GmbH
Name: Siva Suresh
Title: Managing Director
 
        /s/
 
          /s/
ATL Offshore GmbH for and on behalf
of the SPVs
Name: Dr. Niels Hartmann
Title: Managing Director
 
UOS United Offshore Support
GmbH & Co. KG
Name:Peter Labouvie
Title:Managing Director
     
         /s/
 
          /s/
Hartmann Offshore GmbH
Name:Niels Roggemann
Title:Managing Director
 
Acknowledged by
Ahlers & Vogel
Dr. Jan-Erik Pötschke
Schaarsteinwegsbrücke 2; 20459 Hamburg
     


Addendum No I Share Transfer Agreement 20090513


 
 

--------------------------------------------------------------------------------

 

ADDENDUM NO. 2
to
Share Transfer Agreement SCMP
signed in February 2009
as amended by Addendum No. I dated 20th May, 2009


between


Reederei Hartmann GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “Hartmann”)


and


Suresh Capital Maritime Partners Germany GmbH
Leer / Germany
(hereinafter referred to as “SCMP”)


and


UOS United Offshore Support GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “UOS”)


and


Hartmann Offshore GmbH
Leer / Germany
(hereinafter referred to as “Hartmann Offshore”)


WHEREAS


(A)
SCMP requested to extend the period within which it had to remit its amount of
liability coverage (hereinafter “SCMP Share”) in ATL Offshore GmbH & Co. MS
“Juist” KG ( hereinafter “SPV Juist”) according to clause 1.4 of the Share
Transfer Agreement from ninety (90) days to a longer period from delivery of the
MV “UOS ATLANTIS”, and


Addendum No.2 Share Transfer Agreement 20090608.doc
 
 

--------------------------------------------------------------------------------

 

2


(B)
Hartmann agreed not to exercise its option to effect payment of the outstanding
SCMP Share in SPV “Juist” until the new SCMP Equity Payment Date for SPV Juist,
and



(C)
the parties whish to agree in this Addendum No. 2 the amendments to the Share
Transfer Agreement and the status of SCMP Share payments.







NOW THEREFORE and in consideration of the foregoing recitations, the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:




1.
All definitions used herein shall have the same meaning as in the original Share
Transfer Agreement.



2.
The new SCMP Equity Payment Date for SPV Juist according  to clause 1.4 of the
Share Transfer Agreement is agreed to be Friday,14th August, 2009.



3.
Hartmann shall not be entitled to exercise its rights described in clause 4 of
the Share Transfer Agreement with regard to SPV Juist before the elapse of the
date mentioned und clause 1 hereof.



4.
For the purpose of clarifying the status of capitalization of the SPVs with
Agreed Equity in February 2009 when the Share Transfer Agreement was signed and
at the date falling ninety (90) days after delivery of “UOS ATLANTIS” to SPV
Juist, i.e. 28th May 2009 (the “Original SCMP Equity Payment Date SPV Juist”),
two tables were prepared by ATL which are attached hereto as Exhibit A, contents
of which is acknowledged by all parties hereto.



5.
All other terms and conditions of the Share Transfer Agreement shall remain
unaffected.


Addendum No.2 Share Transfer Agreement 20090608.doc
 
 

--------------------------------------------------------------------------------

 

3

 
Place_______Leer__________________
Date___18th__ June 2009



SIGNED BY:

     /s/
 
     /s/
Reederei Hartmann GmbH & Co. KG
Name: Dr. Niels Hartmann
Title: Managing Director
 
 
Suresh Capital Maritime Partners
Germany GmbH
Name: Siva Suresh
Title: Managing Director
 
     /s/
 
     /s/
ATL Offshore GmbH for and on behalf
of the SPVs
Name: Dr. Niels Hartmann
Title: Managing Director
 
UOS United Offshore Support
GmbH & Co. KG
Name:Peter Labouvie
Title:Managing Director
     
     /s/
 
     /s/
Hartmann Offshore GmbH
Name:Niels Roggemann
Title:Managing Director
 
Acknowledged by
Ahlers & Vogel
Dr. Jan-Erik Pötschke
Schaarsteinwegsbrücke 2; 20459 Hamburg
     






Addendum No.2 Share Transfer Agreement 20090608.doc
 
 

--------------------------------------------------------------------------------

 

ADDENDUM NO. 3
to
Share Transfer Agreement SCMP
signed in February 2009
as amended by Addendum No. I dated 20th May, 2009
and by Addendum No. 2 dated 18th June 2009


between


Reederei Hartmann GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “Hartmann”)


and


Suresh Capital Maritime Partners Germany GmbH
Leer / Germany
(hereinafter referred to as “SCMP”)


and


UOS United Offshore Support GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “UOS”)


and


Hartmann Offshore GmbH
Leer / Germany
(hereinafter referred to as “Hartmann Offshore”)

WHEREAS


(A)
SCMP requested to extend the period within which it had to remit its amount of
liability coverage (hereinafter “SCMP Share”) in ATL Offshore GmbH & Co. MS
“Juist” KG (hereinafter “SPV Juist”) and ATL Offshore GmbH & Co. MS “Norderney”
KG (hereinafter “SPV Norderney”) according to clause 1.4 of the Share Transfer
Agreement from ninety (90) days to a longer period from delivery of the MV “UOS
ATLANTIS” and MV “UOS CHALLENGER” respectively, and


 
 

--------------------------------------------------------------------------------

 
 
2
 
(B)
Hartmann agreed not to exercise its option to effect payment of the outstanding
SCMP Share in SPV “Juist” and in SPV “Norderney” until the new SCMP Equity
Payment Date for SPV Juist and SPV Norderney, and



(C)
the parties whish to agree in this Addendum No. 3 the amendments to the Share
Transfer Agreement and the status of SCMP Share payments.



NOW THEREFORE and in consideration of the foregoing recitations, the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:


1.
All definitions used herein shall have the same meaning as in the original Share
Transfer Agreement.



2.
The new SCMP Equity Payment Date for SPV Juist and SPV Norderney according  to
clause 1.4 of the Share Transfer Agreement is agreed to be Monday,31st August,
2009.



3.
Hartmann shall not be entitled to exercise its rights described in clause 4 of
the Share Transfer Agreement with regard to SPV Juist and/ or SPV Norderney
before the elapse of the date mentioned und clause 2 hereof.



4.
All other terms and conditions of the Share Transfer Agreement shall remain
unaffected.



Place         Leer                     
Date    14    August 2009



SIGNED BY:
/s/
 
/s/
Reederei Hartmann GmbH & Co. KG
Name: Dr. Niels Hartmann
Title:   Managing Director
 
Suresh Capital Maritime Partners
Germany GmbH
Name: Darrel W. Cain or Jason Morton
Title:   Managing Director


 
 

--------------------------------------------------------------------------------

 
3

/s/
 
/s/
ATL Offshore GmbH for and on behalf
of the SPVs
Name: Dr. Niels Hartmann
Title:   Managing Director
 
UOS United Offshore Support
GmbH & Co. KG
Name:Peter Labouvie
Title:  Managing Director
     
/s/
 
/s/
Hartmann Offshore GmbH
Name:Niels Roggemann
Title:  Managing Director
 
Acknowledged by
Ahlers & Vogel
Dr. Jan-Erik Pötschke
Schaarsteinwegsbrücke 2; 20459 Hamburg


 
 

--------------------------------------------------------------------------------

 
ADDENDUM NO. 4
to
Share Transfer Agreement SCMP
signed in February 2009
as amended by Addendum No. I dated 20th May, 2009
and by Addendum No. 2 dated 18th June 2009
and by Addendum No. 3 dated 14th August 2009.


between
 
Reederei Hartmann GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “Hartmann”)
 
and
 
Suresh Capital Maritime Partners Germany GmbH
Leer / Germany
(hereinafter referred to as “SCMP”)

 
and
 
UOS United Offshore Support GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “UOS”)
 
and

 
Hartmann Offshore GmbH
Leer / Germany
(hereinafter referred to as “Hartmann Offshore”)
 
WHEREAS
 
(A)
SCMP requested to extend the period within which it had to remit its amount of
liability coverage (hereinafter “SCMP Share”) in ATL Offshore GmbH & Co. MS
“Juist” KG (hereinafter “SPV Juist”) and ATL Offshore GmbH & Co. MS “Norderney”
KG (hereinafter “SPV Norderney”) according to clause 1.4 of the Share Transfer
Agreement from ninety (90) days to a longer period from delivery of the MV “UOS
ATLANTIS” and MV “UOS CHALLENGER” respectively, and


 
 

--------------------------------------------------------------------------------

 
 
2
 
(B)
Hartmann agreed not to exercise its option to effect payment of the outstanding
SCMP Share in SPV “Juist” and in SPV “Norderney” until the new SCMP Equity
Payment Date for SPV Juist and SPV Norderney, and

 
(C)
the parties whish to agree in this Addendum No. 4 the amendments to the Share
Transfer Agreement and the status of SCMP Share payments.

 
NOW THEREFORE and in consideration of the foregoing recitations, the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:
 
1.
All definitions used herein shall have the same meaning as in the original Share
Transfer Agreement.

 
2.
The new SCMP Equity Payment Date for SPV Juist and SPV Norderney according  to
clause 1.4 of the Share Transfer Agreement is agreed to be Monday, 14 September
2009.

 
3.
Hartmann shall not be entitled to exercise its rights described in clause 4 of
the Share Transfer Agreement with regard to SPV Juist and/ or SPV Norderney
before the elapse of the date mentioned und clause 2 hereof.

 
4.
All other terms and conditions of the Share Transfer Agreement shall remain
unaffected.

 
Place           Leer              
Date   31    August 2009


 
 

--------------------------------------------------------------------------------

 
 
3
 
SIGNED BY:

/s/
 
/s/
Reederei Hartmann GmbH & Co. KG
Name: Dr. Niels Hartmann
Title:   Managing Director
 
Suresh Capital Maritime Partners
Germany GmbH
Name: Darrell W. Cain or Jason Morton
Title:   Managing Director
     
/s/
 
/s/
ATL Offshore GmbH for and on behalf
of the SPVs
Name: Dr. Niels Hartmann
Title:   Managing Director
 
UOS United Offshore Support
GmbH & Co. KG
Name:Peter Labouvie
Title:  Managing Director
     
/s/
 
/s/
Hartmann Offshore GmbH
Name:Niels Roggemann
Title:  Managing Director
 
Acknowledged by
Ahlers & Vogel
Dr. Jan-Erik Pötschke
Schaarsteinwegsbrücke 2; 20459 Hamburg


 
 

--------------------------------------------------------------------------------

 
ADDENDUM NO. 5
to
Share Transfer Agreement SCMP
signed in February 2009
as amended by Addendum No. I dated 20th May, 2009
and by Addendum No. 2 dated 18th June 2009
and by Addendum No. 3 dated 14th August 2009
and by Addendum No. 4 dated 31st August 2009


between
 
Reederei Hartmann GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “Hartmann”)
 
and
 
Suresh Capital Maritime Partners Germany GmbH
Leer / Germany
(hereinafter referred to as “SCMP”)

 
and

UOS United Offshore Support GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “UOS”)
 
and

 
Hartmann Offshore GmbH
Leer / Germany
(hereinafter referred to as “Hartmann Offshore”)
 

--------------------------------------------------------------------------------


2


WHEREAS
 
(A)
SCMP requested to extend the period within which it had to remit its amount of
liability coverage (hereinafter “SCMP Share”) in ATL Offshore GmbH & Co. MS
“Juist” KG (hereinafter “SPV Juist”) and ATL Offshore GmbH & Co. MS “Norderney”
KG (hereinafter “SPV Norderney”) according to clause 1.4 of the Share Transfer
Agreement from ninety (90) days to a longer period from delivery of the MV “UOS
ATLANTIS” and MV “UOS CHALLENGER” respectively, and

 
(B)
Hartmann agreed not to exercise its option to effect payment of the outstanding
SCMP Share in SPV “Juist” and in SPV “Norderney” until the new SCMP Equity
Payment Date for SPV Juist and SPV Norderney, and

 
(C)
the parties whish to agree in this Addendum No. 4 the amendments to the Share
Transfer Agreement and the status of SCMP Share payments.

 
NOW THEREFORE and in consideration of the foregoing recitations, the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:
 
1.
All definitions used herein shall have the same meaning as in the original Share
Transfer Agreement.

 
2.
The new SCMP Equity Payment Date for SPV Juist and SPV Norderney according  to
clause 1.4 of the Share Transfer Agreement is agreed to be Wednesday, 30
September 2009.

 
3.
Hartmann shall not be entitled to exercise its rights described in clause 4 of
the Share Transfer Agreement with regard to SPV Juist and/ or SPV Norderney
before the elapse of the date mentioned und clause 2 hereof.

 
4.
All other terms and conditions of the Share Transfer Agreement shall remain
unaffected.

 
Place       Leer           
Date      29     September 2009


 
 

--------------------------------------------------------------------------------

 
3
 
SIGNED BY:


/s/
 
/s/
Reederei Hartmann GmbH & Co. KG
Name: Dr. Niels Hartmann
Title:   Managing Director
 
Suresh Capital Maritime Partners
Germany GmbH
Name: Darrell W. Cain or Jason Morton
Title:   Managing Director
     
/s/
 
/s/
ATL Offshore GmbH for and on behalf
of the SPVs
Name: Dr. Niels Hartmann
Title:   Managing Director
 
UOS United Offshore Support
GmbH & Co. KG
Name:Peter Labouvie
Title:  Managing Director
     
/s/
 
/s/
Hartmann Offshore GmbH
Name:Niels Roggemann
Title:  Managing Director
 
Acknowledged by
Ahlers & Vogel
Dr. Jan-Erik Pötschke
Schaarsteinwegsbrücke 2; 20459 Hamburg


 
 

--------------------------------------------------------------------------------

 
ADDENDUM NO. 6
to
Share Transfer Agreement SCMP
signed in February 2009
as amended by Addendum No. I dated 20th May, 2009
and by Addendum No. 2 dated 18th June 2009
and by Addendum No. 3 dated 14th August 2009
and by Addendum No. 4 dated 31st August 2009
and by Addendum No. 5 dated 29th September 2009


between
 
Reederei Hartmann GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “Hartmann”)
 
and
 
Suresh Capital Maritime Partners Germany GmbH
Leer / Germany
(hereinafter referred to as “SCMP”)

 
and
 
UOS United Offshore Support GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “UOS”)
 
and

 
Hartmann Offshore GmbH
Leer / Germany
(hereinafter referred to as “Hartmann Offshore”)

 
 

--------------------------------------------------------------------------------

 
2
 
WHEREAS
 
(A)
SCMP requested to extend the period within which it had to remit its amount of
liability coverage (hereinafter “SCMP Share”) in ATL Offshore GmbH & Co. MS
“Juist” KG (hereinafter “SPV Juist”) and ATL Offshore GmbH & Co. MS “Norderney”
KG (hereinafter “SPV Norderney”) according to clause 1.4 of the Share Transfer
Agreement from ninety (90) days to a longer period from delivery of the MV “UOS
ATLANTIS” and MV “UOS CHALLENGER” respectively, and

 
(B)
SCMP requested to extend the period within which it had to remit its amount of
SCMP Share in ATL Offshore GmbH & Co. “Isle of Baltrum” KG (hereinafter “SPV
Baltrum”) according to clause 1.4 of the Share Transfer Agreement from the
delivery date of “UOS COLUMBIA” 6 October 2009, and



(C)
Hartmann agreed not to exercise its option to effect payment of the outstanding
SCMP Share in “SPV Juist”, in “SPV Norderney” and in “SPV Baltum” until the new
SCMP Equity Payment Date for “SPV Juist”, “SPV Norderney” and “SPV Baltrum”, and



(D)
the parties wish to agree in this Addendum No. 6 the amendments to the Share
Transfer Agreement and the status of SCMP Share payments.



NOW THEREFORE and in consideration of the foregoing recitations, the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:


1.
All definitions used herein shall have the same meaning as in the original Share
Transfer Agreement.



2.
The new SCMP Equity Payment Date for “SPV Juist” and “SPV Norderney” according
to clause 1.4 of the Share Transfer Agreement is agreed to be Friday, 16 October
2009.



3.
The new SCMP Equity Payment Date for “SPV Baltrum” according to clause 1.4 of
the Share Transfer Agreement is agreed to be Tuesday, 6 October 2009.



4.
Hartmann shall not be entitled to exercise its rights described in clause 4 of
the Share Transfer Agreement with regard to “SPV Juist” and/or “SPV Norderney”
and/or “SPV Baltrum” before the elapse of the date mentioned und clause 2 and 3
hereof.

 

--------------------------------------------------------------------------------


3
  
5.
All other terms and conditions of the Share Transfer Agreement shall remain
unaffected.



Place: Leer
  Date: 30 September 2009

 
SIGNED BY:


/s/
 
/s/
Reederei Hartmann GmbH & Co. KG
Name: Dr. Niels Hartmann
Title:   Managing Director
 
Suresh Capital Maritime Partners
Germany GmbH
Name: Darrell W. Cain or Jason Morton
Title:   Managing Director
     
/s/
 
/s/
ATL Offshore GmbH for and on behalf
of the SPVs
Name: Dr. Niels Hartmann
Title:   Managing Director
 
UOS United Offshore Support
GmbH & Co. KG
Name:Peter Labouvie
Title:  Managing Director
     
/s/
 
/s/
Hartmann Offshore GmbH
Name:Niels Roggemann
Title:  Managing Director
 
Acknowledged by
Ahlers & Vogel
Dr. Jan-Erik Pötschke
Schaarsteinwegsbrücke 2; 20459 Hamburg


 
 

--------------------------------------------------------------------------------

 
ADDENDUM NO. 7
to
Share Transfer Agreement SCMP
signed in February 2009
as amended by Addendum No. I dated 20th May, 2009
and by Addendum No. 2 dated 18th June 2009
and by Addendum No. 3 dated 14th August 2009
and by Addendum No. 4 dated 31st August 2009
and by Addendum No. 5 dated 29th September 2009
and by Addendum No. 6 dated 30th September 2009


between
 
Reederei Hartmann GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “Hartmann”)
 
and
 
Suresh Capital Maritime Partners Germany GmbH
Leer / Germany
(hereinafter referred to as “SCMP”)

 
and
 
UOS United Offshore Support GmbH & Co. KG
Leer / Germany
(hereinafter referred to as “UOS”)
 
and

 
Hartmann Offshore GmbH
Leer / Germany
(hereinafter referred to as “Hartmann Offshore”)

 
 

--------------------------------------------------------------------------------

 
2
 
WHEREAS
 
(A)
SCMP requested to extend the period within which it had to remit its amount of
liability coverage (hereinafter “SCMP Share”) in ATL Offshore GmbH & Co. MS
“Juist” KG (hereinafter “SPV Juist”) and ATL Offshore GmbH & Co. MS “Norderney”
KG (hereinafter “SPV Norderney”) according to clause 1.4 of the Share Transfer
Agreement from ninety (90) days to a longer period from delivery of the MV “UOS
ATLANTIS” and MV “UOS CHALLENGER” respectively, and

 
(B)
SCMP requested to extend the period within which it had to remit its amount of
SCMP Share in ATL Offshore GmbH & Co. “Isle of Baltrum” KG (hereinafter “SPV
Baltrum”) according to clause 1.4 of the Share Transfer Agreement from the
delivery date of “UOS COLUMBIA” 27 November 2009, and



(C)
Hartmann agreed not to exercise its option to effect payment of the outstanding
SCMP Share in “SPV Juist”, in “SPV Norderney” and in “SPV Baltum” until the new
SCMP Equity Payment Date for “SPV Juist”, “SPV Norderney” and “SPV Baltrum”, and



(D)
the parties wish to agree in this Addendum No. 7 the amendments to the Share
Transfer Agreement and the status of SCMP Share payments.



NOW THEREFORE and in consideration of the foregoing recitations, the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, it is agreed as
follows:


1.
All definitions used herein shall have the same meaning as in the original Share
Transfer Agreement.



2.
The new SCMP Equity Payment Date for “SPV Juist” and “SPV Norderney” according
to clause 1.4 of the Share Transfer Agreement is agreed to be Friday, 27
November 2009.



3.
The new SCMP Equity Payment Date for “SPV Baltrum” according to clause 1.4 of
the Share Transfer Agreement is agreed to be Friday, 27 November 2009.



4.
Hartmann shall not be entitled to exercise its rights described in clause 4 of
the Share Transfer Agreement with regard to “SPV Juist” and/or “SPV Norderney”
and/or “SPV Baltrum” before the elapse of the date mentioned und clause 2 and 3
hereof.

 

--------------------------------------------------------------------------------


3


5.
All other terms and conditions of the Share Transfer Agreement shall remain
unaffected.



Place: Leer
  Date: 2 November 2009

 
SIGNED BY:
  


/s/
 
/s/
Reederei Hartmann GmbH & Co. KG
Name: Dr. Niels Hartmann
Title:   Managing Director
 
Suresh Capital Maritime Partners
Germany GmbH
Name: Darrell W. Cain or Jason Morton
Title:   Managing Director
     
/s/
 
/s/
ATL Offshore GmbH for and on behalf
of the SPVs
Name: Dr. Niels Hartmann
Title:   Managing Director
 
UOS United Offshore Support
GmbH & Co. KG
Name:Peter Labouvie
Title:  Managing Director
     
/s/
 
/s/
Hartmann Offshore GmbH
Name:Niels Roggemann
Title:  Managing Director
 
Acknowledged by
Ahlers & Vogel
Dr. Jan-Erik Pötschke
Schaarsteinwegsbrücke 2; 20459 Hamburg


 
 

--------------------------------------------------------------------------------

 